                                                      USDC SUN Y
                                                      DOC I Jl\U:NT
UNITED STATES DISTRICT COURT
SOUTHERN DISTRIC T OF NEW YORK                        ELECTRONICALLY FILED
------------------------------------x                 DOC #:     // ~ /
UNITED STATES OF AMERICA
                                                     IDATE FILFU;- -7/a7
                                                                     -~ -W- -
                                                                ..
                                           l :1 9- cr - 00169 - VM- 4


     - against -
                                           ORDER
     Alberto Pellot

                                                   Defendant


--------------------------------- -- - x


     Victor Marrero , United States District Judge :

     ORDERED that the defendant ' s conditions of release be modified
to remove electronic monitoring and curfew. All other remaining
conditions to remain in effect .



             January  rtJ,
     Dated : New York , New York
                           2020


                                           SO ORDERED




                                             Marrero
                                             States District Judge
 ~ PS8
   (Rev. 12/04)

                  CONFIDENTIAL PRETRIAL INFORMATION

        THE A TTACHED ORDER SHOULD ONLY BE MADE PART OF THE
                          PUBLIC RECORD .


                                      U NITED S TATES D ISTRICT C OURT
                                                                         for
                                                    Southern District of New York


 U.S .A. vs.                        Dones, et al                  Docket No.


                                     Petition for Action on Conditions of Pretrial Release

           COMES NOW _ _ _ _B_e_m_i-'-
                                   sa_M_ . _M_e..,_j_ia_ _ _ _ , Pretrial Services Officer, presenting
 an official report upon the conduct of defendant                                       Alberto Pellot                 , who was
 placed under pretrial release supervision by the Honorable
                                                                               - - - -Katharine
                                                                                       ----     H. Parker
                                                                                                   - - - - - - , sitting in
 the court at                   500 Pearl St.           on the           8         date of _ _ _ _J_an_u_a~ry.___ __      2019
 under the following conditions:
 AGREED CONDITIONS OF RELEASE: $50,000 PRB; 2 FRP'S; Travel Limited to SDNY/EDNY; Surrender
 Travel Documents (& No New Applications); Strict Pretrial Supervision; Drug Testing/Treatment As Directed
 by PTS; Mental Health Evaluation/Treatment As Directed by PTS ; Home Detention; GPS; Deft to Be Released
 on Own Signature; Remaining Conditions to Be Met by 1/23/ 19; No Contact with Co-Defendants Outside
 Presence of Counsel; Deft Shall Not Visit/Go to Diner Where Alleged Crime Took Place; Deft to Report to
 500 Pearl St Courthouse at 9:00 am on 1/9/ 19 to PTS for GPS Fitting

 RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS FOLLOWS :
The Court to modify the defendant's release conditions to remove the requirement of electronic
location monitoring and curfew due to continuous cellular signal issues and equipment malfunction
generated at the defendant's residence. In addition, the ankle monitor is extremely difficult for the
defendant to wear as he regularly experiences ankle swelling from a medical condition for which he
has been hospitalized on previous occasions.

Assistant United States Attorney Justin Rodriguez and defense counsel Benjamin A. Silverman do not
object to this modification. Be advised the defendant has maintained full compliance with the
conditions of release.

I declare under penalty of perjury that the foregoing is true and correct.


Executed on _ _ _ __ _ _ _ _ _J'-'-a=n~u.;..;.;ar....y-'l;....;;O....., . ;;;;.2. ;;_;02~0;;____ _ __ _ _ __

                                                      Bernisa M. Mejia
United States Pretrial Services Officer

Place-     - - - -- - - -- --
                                                    Southern District of New York
                                                     - - - - --'--'-'--'--- '----'-=-'-=='----             -
